DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-10 in the reply filed on 10/20/2020 is acknowledged.  Withdrawal of Claims 11-15, in the reply filed by the Applicant on 10/20/2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Chinese Patent Application Publication No. CN 201910035237.6, filed on 01/15/2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 04/09/2020 and 09/03/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2017/0282341 (Wolf).
In regards to Claims 1-4 and 10, Wolf teaches a driver device, comprising a piston rod made from a steel, wherein a structure has been injection-molded onto a steel core of the piston rod, which has a narrower section, wherein teeth are formed on one side of the piston rod (¶¶43-45, Figures 4 and 5) – corresponding to a driver blade for use with a powered fastener driver, the driver blade comprising an elongated body defining a longitudinal axis, the body including a top surface and a bottom surface opposite the top surface, a first edge extending between the top surface and the bottom surface; and a plurality of teeth formed along the first edge and extending in a direction transverse to the longitudinal axis, wherein the driver blade is manufactured using a metal injection molding process (instant Claim 1), and corresponding to the body being made of a first material, and wherein the metal injection molding process is a one-shot metal injection molding process (instant Claim 2).  Wolf teaches that the core of the piston rod is steel (¶43) – corresponding to the first material including a ferrous alloy composition (instant Claim 3) and the ferrous ally containing an alloy of iron (instant Claim 4).  Additionally, Wolf teaches in Figure 5 that the structure part 15 can have teeth for intermeshing on at least two opposing sides, enabling a large friction connection (¶45) – corresponding to the body including a second edge extending between the top surface and the bottom surface, wherein the second edge is positioned on an opposite side of the longitudinal axis as the first edge, and wherein the driver blade further comprises a plurality of projections formed along the second edge and extending in a direction transverse to the longitudinal axis (instant Claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0282341 (Wolf) in view of United States Patent Application Publication No. US 2011/0000587 (Gunnarsson).
In regards to Claim 5, Wolf teaches the driver blade according to Claim 1.  However, while Wolf teaches that the components are made of steel, particularly the rod (¶¶43-45), Wolf does not explicitly teach the ferrous alloy composition consisting essentially of the composition as set forth in instant Claim 5.
In the same field of steel composition for components, Gunnarsson teaches a steel composition intended for cutting tool bodies, holders for cutting tools, hot work tools, plastic molding tools, and engineering parts (¶1), wherein the composition contains, in wt. %: 0.2-0.5% C, 0.1-1.5% Si, 0.2-2.0% Mn, 0.5-2% Mo, 1.5-4% Cr, and 0.2-1.5% V, with balance essentially only iron (Claim 31) – which corresponds to and/or overlaps with the claimed composition of the ferrous allow composition consisting essentially of, by weight, between 0.45% and 0.55 % Carbon, between 3% and 3.5% Chromium, between 92% and 94.9% Iron, between 0.2% and 0.9% Manganese, between 1.3% and 1.8% Molybdenum, between 0.2% and 1% Silicon, and between 0.2% and 0.3% Vanadium (instant Claim 5).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Gunnarsson teaches that the steel should preferably have the following properties of good tempering resistance, machinability, wear resistance, temperature resistance, amongst others (¶3).
It would have been obvious to one of ordinary skill in the art to have utilized the steel composition for tools of Gunnarsson within the steel composition of the piston rod of the driver blade of Wolf.  One skilled in the art would have been motivated by the desire and expectation of improved mechanical properties, including wear resistance, temperature resistance, machinability, and tempering resistance, as taught by Gunnarsson, within the piston rod component of the driver blade of Wolf in order to improve mechanical properties.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0282341 (Wolf) in view of United States Patent Application Publication No. US 2015/0196995 (Neitzell).
In regards to Claims 6-7, Wolf teaches the driver blade according to Claim 1, and teaches that the body is made of a first materiel and the teeth are made of a second material, but does not explicitly teach that the metal injection molding process is a two-shot metal injection molding process wherein the body and teeth are conjoined without an additional manufacturing step (instant Claim 6).
In the same field of tool components made with injection molding, Neitzell teaches a tool bit having a working end made of a first material having first hardness, and a shank made of a second materially having a second hardness (Abstract, Claim 1), wherein the first material and second material include a ferrous alloy composition (Claim 2).  Neitzell also discloses that for the bit, an insert molding process such as two-shot metal injection molding can be used to form the components made from different metals (¶26), and because the dissimilar metals are conjoined or integrally formed, a secondary manufacturing process for connecting the components is unnecessary (¶26) – corresponding to the metal injection molding process being a two-shot metal injection molding process wherein the body and teeth are conjoined without an additional manufacturing step (instant Claim 6), wherein the first and second material each include a ferrous composition (instant Claim 7).
It would have been obvious to one of ordinary skill in the art to have utilized the two-shot metal injection molding process of Neitzell within the injection molding process within the product of Wolf for the piston rod and teeth structure components as two separate metals and ferrous alloy compositions.  One skilled in the art would have been motivated by the desire and expectation of reducing the need for additional manufacturing steps, as taught by Neitzell, within the piston rod component of the driver blade of Wolf in order to improve mechanical properties and manufacturability.
In regards to Claims 8-9, Neitzell teaches that for connection of the drive portion to the driver, a sliding, frictional fit can be used to axially secure the drive portion to the driver for different tools, adaptors, or components (¶21) – corresponding to a threaded post for connection (instant Claim 8).  It would have been obvious to one of ordinary skill in the art to utilize the axial securement of Neitzell within the piston rod to the piston of Wolf, via, as one of ordinary skill in the art would recognize, a threaded post for secure connection for being engaged by different components. Wolf teaches in Figure 5 that the structure part 15 can have teeth for intermeshing on at least two opposing sides, enabling a large friction connection (¶45) – corresponding to the body including a second end opposite the first end, wherein the second end is oriented perpendicular to the longitudinal axis (instant Claim 9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0282341 (Wolf).
In regards to Claim 6, Wolf teaches the driver blade according to Claim 1, and teaches that the body is made of a first materiel and the teeth are made of a second material.  Examiner notes that the limitations directed to the metal injection molding process being a two-shot metal injection molding process wherein the body and teeth are conjoined without an additional manufacturing step constitutes a product-by-process limitation.  
Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Given the that the product of Wolf is structurally equivalent to that of the instant application as claimed in Claim 1, and that Wolf teaches that the body is made of a first material and the teeth of a second material, one of ordinary skill in the art would expect the product of Wolf to be physically equivalent compared to that from a two-shot metal injection process.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 2011/0036886 (Leimbach) teaches a portable linear fastener driving tool is provided that drive staples, nails, or other linearly driven fasteners, wherein the tool uses a gas spring principle, in which a cylinder filled with compressed gas is used to quickly force a piston through a driving stroke movement, while a driver also drives a fastener into a workpiece; the piston/driver is then moved back to its starting position by use of a rotary-to-linear lifter, and the piston again compresses the gas above the piston, thereby preparing the tool for another driving stroke (Abstract).
United States Patent Publication No. US 2016/0229043 (Wyler) teaches a gas spring-powered fastener driver including a cylinder, a moveable piston positioned within the cylinder, a driver blade attached to the piston and movable therewith between a ready position and a driven position, a lifter operable to move the driver blade from the driven position to the ready position, a transmission for providing torque to the lifter, a first clutch mechanism permitting a transfer of torque to an output shaft of the transmission in a single rotational direction, and a second clutch mechanism limiting an amount of torque transferred to the transmission output shaft and the lifter (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784